
	

113 HR 5258 IH: Families First Act
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5258
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mrs. Capito (for herself, Mrs. McMorris Rodgers, Mrs. Wagner, Mrs. Ellmers, Mrs. Bachmann, Mr. Valadao, Mr. Rodney Davis of Illinois, Ms. Granger, Mrs. Lummis, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to index the dependent care credit and income exclusion
			 for inflation.
	
	
		1.Short titleThis Act may be cited as the Families First Act.
		2.Inflation adjustments of credit and exclusion for dependent care expenses
			(a)Credit
				(1)In generalSection 21(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
					
						(11)Inflation adjustment
							(A)In generalIn the case of any taxable year beginning in a calendar year after 2014, the dollar amounts in
			 subsections (a)(2) and (c)(2) shall each be increased by an amount equal
			 to—
								(i)such dollar amount, multiplied by
								(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, determined by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.
								(B)RoundingAny increase determined under subparagraph (A) shall be rounded to the nearest multiple of $10..
				(2)Dollar limit on amount creditableSection 21(c)(1) of the Internal Revenue Code of 1986 is amended by striking $3,000 and inserting 50 percent of the amount in effect under paragraph (2) for the taxable year.
				(b)Exclusion
				(1)In generalSection 129(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
					
						(10)Inflation adjustment
							(A)In generalIn the case of any taxable year beginning in a calendar year after 2014, the dollar amount in
			 subsection (a)(2)(A) shall be increased by an amount equal to—
								(i)such dollar amount, multiplied by
								(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, determined by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.
								(B)RoundingAny increase determined under subparagraph (A) shall be rounded to the nearest multiple of $10..
				(2)Limitation on exclusionSection 129(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $2,500 and inserting 50 percent of such amount.
				(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			
